Appeal by the defendant from a judgment of the County Court, Westchester County (Ritter, J.), rendered February 16, 1984, convicting him of attempted robbery in the first degree (two counts) and criminal mischief in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Weinstein, J. P., Rubin, Hooper and Sullivan, JJ., concur.